DETAILED ACTION

Response to Arguments
This notice is in reply to papers filed on 04/25/2022. Claims 2-3, 13-16 and 18-19 are canceled. Claims 1, 4-12, 17, and 20 were amended. Claims 1 and 17 are independent.

Re: Claim Rejections - 35 USC § 103 
Applicant's arguments ("REMARKS") filed April 25, 2022 have been fully considered, and they are persuasive. The rejection of the claims under 35 U.S.C. §103 has been withdrawn in view of the claim amendments, arguments presented on pp. 12-21 of the REMARKS, and the proposed amendments by the Examiner discussed in the interviews on June 28, 2022 and July 11, 2022. See EXAMINER’S AMENDMENT below for details.

Re: Claim Objections
The objections to claims 4-12, and 20 have been withdrawn in view of the amendments indicated on p. 9 of the REMARKS.

Re: Claim Rejections -35 USC § 112
The rejections to claims 1, 4-12, and 20 under 35 U.S.C. § 112(b) have been withdrawn in view of the arguments and amendments indicated on p. 10-11 of the REMARKS, and the proposed amendments by the Examiner discussed in the interviews on June 28, 2022 and July 11, 2022. See EXAMINER’S AMENDMENT below for details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “mobile device configured to …” in claim 4.
“first communication unit configured to …” in claim 7.
“second communication unit configured to …” in claim 7.
“attachment mechanism for …” in claims 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Richard S. Finkelstein (Reg. No. 56534) on June 29, 2022 and July 12, 2022.

The application has been amended as follows:

1. (Currently amended) A system for managing trust, the system comprising: 
at least one wearable device comprising a communication unit, 
a plurality of buttons for providing a rating as per a predefined rating scale and a Near Field Communication (NFC) unit, wherein each wearable device is associated with a unique device identifier (ID), a unique profile indicative of trust and a class among a predefined set of classes; 
at least one terminal device comprising a communication unit and a NFC unit, wherein each terminal device is associated with a unique device ID, a unique profile indicative of trust and a class among the predefined set of classes; 
a server arrangement communicatively coupled to each of the at least one wearable device and the at least one terminal device using the communication units of the at least one wearable device and the at least one terminal device thereof, 
wherein the server arrangement comprises a blockchain network having a block for each unique profile and the blockchain network is configured to store a ledger comprising at least activity information for [[the]]each profile, and wherein the server arrangement is configured to: 
determine occurrence of a first type of event between a wearable device and another wearable device of the at least one wearable device or a second type of event between the wearable device of the at least one wearable device and a terminal device of the at least one terminal device; 
receive the device ID and the class of each of the at least one wearable device and the at least one terminal device based on the type of event; 
receive a rating provided by the wearable device for the other wearable device or the terminal device based on the type of event; 
process the rating to generate updated activity information for the profile corresponding to each of the wearable device, and the other wearable device or the terminal device based on the type of event, 
wherein the updated activity information is generated using a weighted average of the provided rating and the corresponding class of the at least one wearable device and the at least one terminal device; 
update the profile on the ledger of the blockchain network with the updated activity information for each of the wearable device, and the other wearable device or the terminal device based on the type of event; and 
allocate an incentive for the profile corresponding to the at least one wearable device and/or the at least one terminal device, based on the updated activity information thereof, 
wherein the ledger further comprises relation information corresponding to a relation of the wearable device with another wearable device of the at least one wearable device or a terminal device of the at least one terminal device and transaction information associated with each event determined for the wearable device or the terminal device, 
wherein each profile is associated with a weight and the transaction information comprises information of a positive or a negative behavior corresponding to each event, wherein the incentive allocated for each profile is further based on whether the weight associated with the corresponding profile has reached a predefined threshold, 
and wherein the server arrangement is further configured to: 
increase the weight associated with the profile, when the transaction information corresponds to the positive behavior; and 
decrease the weight associated with the profile, when the transaction information corresponds to the negative behavior.

2. (Canceled)

3. (Canceled)

4. (Previously Presented) The system according to claim 1, further comprising a mobile device configured to be communicatively coupled to the communication unit of the wearable device using a short-range communication network, wherein the server arrangement is communicatively coupled to the wearable device via the corresponding mobile device.

5. (Previously Presented) The system according to claim 4, wherein each button of the plurality of buttons of each wearable device is configured to receive at least two separate inputs and wherein each of the at least two separate inputs, comprises: a different rating on the predefined rating scale; or a rating on the predefined rating scale and an instruction for operation of the mobile device.

6. (Currently Amended) The system according to claim 4, wherein the server arrangement is further configured to: transmit a one-time password (OTP) to the mobile device for authenticating the wearable device, upon determining the occurrence of the first type of event or the second type of event; receive an input in response to transmission of the OTP from the mobile device or the wearable device for authenticating the wearable device; and receive the rating provided by the wearable device for generating the updated activity information upon successful authentication of the wearable device, or deny the rating provided by the wearable device upon unsuccessful authentication of the wearable device.

7. (Previously Presented) The system according to claim 4, wherein the communication unit of each wearable device of the at least one wearable device is implemented using: a first communication unit configured to be communicatively coupled to the mobile device using the short-range communication network; and/or a second communication unit configured to be communicatively coupled to the server arrangement using a long-range communication network.

8. (Previously Presented) The system according to claim 7, wherein the short-range communication network is implemented using a Bluetooth network and the long-range communication network is implemented using 5G communication network.

9. (Previously Presented) The system according to claim 1, wherein each wearable device of the at least one wearable device is implemented as a wristband comprising a first portion and a second portion configured to be operatively coupled to each other, and wherein: one end of each of the first portion and the second portion comprises an attachment mechanism for detachable coupling between the first portion and the second portion; and another end of the first portion comprises a USB connector and another end of the second portion comprises a USB port, wherein the USB port of the second portion is configured to receive the USB connector of the first portion.

10. (Previously Presented) The system according to claim 9, wherein the first portion of the wearable device implemented as the wristband comprises the plurality of buttons.

11. (Previously Presented) The system according to claim 10, wherein each wearable device comprises a Printed Circuit Board (PCB) having at least two contacts thereon and each button comprises a contact corresponding to each contact of the at least two contacts on the PCB, and wherein: each of the contacts of the button corresponding to each of the at least two contacts of the PCB, is maintained in a disengaged position when the button is not pressed, corresponding to not receiving any input using the button; the contact of the button corresponding to one of the at least two contacts of the PCB, is engaged when the button is pressed along a first direction, corresponding to receiving of one of the two separate inputs; and the contact of the button corresponding to another of the at least two contacts of the PCB, is engaged when the button is pressed along a second direction, corresponding to receiving of another of the two separate inputs.

12. (Previously Presented) The system according to claim 9, wherein the second portion of the wearable device implemented as the wristband comprises a battery, the communication unit, the NFC unit and at least one of: a display, a positioning unit, a step-counting unit, an alerting unit.

13. (Canceled) 

14. (Canceled) 

15. (Canceled) 

16. (Canceled) 

17. (Currently amended) A method for managing trust in a system comprising at least one wearable device and at least one terminal device, 
wherein each of the at least one wearable device and the at least one terminal device is associated with a unique device identifier (ID), 
a unique profile indicative of trust and a class among a predefined set of classes, and 
wherein the system is implemented using a blockchain network having a block for each unique profile and the blockchain network is configured to store a ledger comprising at least activity information for [[the]]each profile and wherein the method comprises:
 determining occurrence of a first type of event between a wearable device and another wearable device of the at least one wearable device or a second type of event between the wearable device of the at least one wearable device and a terminal device of the at least one terminal device; 
receiving the device ID and the class of each of the at least one wearable device and the at least one terminal device based on the type of event; 
receiving a rating provided by the wearable device for the other wearable device or the terminal device based on the type of event; 
processing the rating to generate updated activity information for the profile corresponding to each of the wearable device, and the other wearable device or the terminal device based on the type of event, wherein the updated activity information is generated using a weighted average of the provided rating and the corresponding class of the at least one wearable device and the at least one terminal device; 
updating the profile on the ledger of the blockchain network with the updated activity information for each of the wearable device, and the other wearable device or the terminal device based on the type of event; and 
allocating an incentive for the profile corresponding to the at least one wearable device and/or the at least one terminal device, based on the updated activity information thereof,
wherein the ledger further comprises relation information corresponding to a relation of the wearable device with another wearable device of the at least one wearable device or a terminal device of the at least one terminal device and transaction information associated with each event determined for the wearable device or the terminal device, 
wherein each profile is associated with a weight and the transaction information comprises information of a positive or a negative behavior corresponding to each event, wherein the incentive allocated for each profile is further based on whether the weight associated with the corresponding profile has reached a predefined threshold,
and wherein the method further comprises: 
increasing the weight associated with the profile, when the transaction information corresponds to the positive behavior; and 
decreasing the weight associated with the profile, when the transaction information corresponds to the negative behavior.

18. (Canceled)

19. (Canceled)

20. (Currently amended) The method according to claim 17, wherein the method further comprises: transmitting a one-time password (OTP) for authenticating the wearable device, upon determining the occurrence of the first type of event or the second type of event; receiving an input in response to transmission of the OTP for authenticating the wearable device; and receiving the rating provided by the wearable device for generating the updated activity information upon successful authentication of the wearable device, or denying the rating provided by the wearable device upon unsuccessful authentication of the wearable device.

Allowable Subject Matter
Claims 1, 4-12, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record AthuluruTlrumala et al., US 2016/0335686 A1 (hereinafter, “Athuluru ‘686”) in view of Bjontegard, US 2021/0352134 A1 (hereinafter, “Bjontegard ‘134”), and further in view of Domokos et al., US 2019/0228461 A1 (hereinafter, “Domokos ‘461”) does not appear to disclose: “allocate an incentive for the profile corresponding to the at least one wearable device and/or the at least one terminal device, based on the updated activity information thereof, … wherein each profile is associated with a weight and the transaction information comprises information of a positive or a negative behavior corresponding to each event, wherein the incentive allocated for each profile is further based on whether the weight associated with the corresponding profile has reached a predefined threshold”.
	Claim 1 was amended to further define that the “incentive” allocated for each “profile corresponding to the at least one wearable device and/or the at least one terminal device” is based not only on the “updated activity information”, but also the “weight associated with the corresponding profile”, where the “incentive allocated for each profile is further based on whether the weight associated with the corresponding profile has reached a predefined threshold.” Athuluru ‘686 discloses a method of improving the experiences of customers at businesses through real-time experience management, where a customer may receive certain benefits based on updated interaction and experience data collected from an application on a device, while Bjontegard ‘134 discloses a method of gathering updated sensor data from devices, where the updated sensor data is associated with a particular user profile stored on a distributed ledger. Both Athuluru ‘686 and Bjontegard ‘134 are silent on assigning weights to specific user profiles, where incentives or benefits may be allocated to the profiles once the weights reach a certain predefined threshold.
To this, Domokos ‘461, which was cited to in the previous action, adds a commerce platform for facilitating transactions between merchants and customers, where customers are able to provide reviews and ratings on the platform for merchants based on customer experience, however, Domokos ‘461 silent on “the incentive allocated for each profile is further based on whether the weight associated with the corresponding profile has reached a predefined threshold.”
	For the reasons described above, the prior art of record does not disclose, with respect to independent claim 17, features corresponding to those of independent claim 1 in the respective contexts. 
	Dependent claims 4-12 and 20 are allowed in view of their respective dependence from the corresponding independent claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weast et al., US 2013/0110264 A1: a wearable wristband device comprising sensors to detect, process, and transmit input and activity data. 
Tran et al., US 2018/0117447 A1: a wearable Internet of Things (IoT) device capable of real-time processing of human interaction data and transaction data, and storing the data on blockchain.
Tiwari et al., US 2021/0368316 A1: a wearable NFC device capable of authenticating the patron and interacting with the service staff of an establishment.  
Gaddam et al., US 2016/0134633 A1: a device for confirming that a user interacted with a resource provider before allowing the user to submit feedback associated with the resource provider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494